WEINFELD, District Judge.
Plaintiff has failed to show good cause for the production of the statements of the captain and the crew member requested in Item “(f)”. It appears that plaintiff’s attorney has obtained statements from these witnesses. If further information is required, their depositions may be taken. In the event plaintiff is unable to obtain their depositions, he may move for the production of their statements upon a showing of good cause.
As to Item “(g)”, no claim is made that the investigations and reports concerning the accident constitute the work product of defendant’s attorney. Nevertheless, good cause must be shown for their production and such showing has not been made. Were these reports made by defendant’s officers in the regular course of business, their production could be demanded. But the reports sought do not fall into that category and it is well recognized that a party must prepare his own case for trial, and absent unusual circumstances, may not obtain the fruits of his adversary’s trial preparations. Bifferato v. States Marine Corp., D.C., 11 F.R.D. 44. This aspect of the motion is denied without prejudice to renewal upon a showing of good cause.
Settle order on notice.